                    3:17-cv-03112-SEM-TSH # 117   Page 1 of 46
                                                                                    E-FILED
                                                    Monday, 18 November, 2019 11:37:56 PM
                                                               Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION


 WILLIAM KENT DEAN,

                      Plaintiff,

        v.                                    Case No. 17-CV-3112

 WEXFORD HEALTH SOURCES, INC., DR.            Judge Sue E. Myerscough
 ABDUR NAWOOR, DR. REBECCA
 EINWOHNER, NURSE KATHY GALVIN,               Magistrate Judge Tom Schanzle-Haskins
 and LISA MINCY,

                      Defendants.


             PLAINTIFF’S RESPONSE MEMORANDUM IN OPPOSITION TO
                DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT




Craig C. Martin
Joel T. Pelz
William M. Strom
Nathaniel K.S. Wackman
Chloe E. Holt
JENNER & BLOCK LLP
353 N. Clark St.
Chicago, IL 60654
(312) 222-9350
cmartin@jenner.com
jpelz@jenner.com
wstrom@jenner.com
nwackman@jenner.com
cholt@jenner.com

Attorneys for William Kent Dean
                               3:17-cv-03112-SEM-TSH # 117                              Page 2 of 46




                                               TABLE OF AUTHORITIES

Cases
American Pegasus SPC v. Clear Skies Holding Co.,
  1:13-CV-03035-ELR, 2015 WL 10891937 (N.D. Ga. Sept. 22, 2015) .................................... 34
Anderson v. Gulf Stream Coach, Inc.,
  712 F.2d 1171 (7th Cir. 2011) .................................................................................................. 32
Bagent v. Blessing Care Corp.,
  224 Ill. 2d 154 (2007) ............................................................................................................... 39
Beech Aircraft Corp. v. Rainey,
  488 U.S. 153 (1988) .................................................................................................................. 34
Berry v. Peterman,
  604 F.3d 435 (7th Cir. 2010) ........................................................................................ 14, 26, 28
Burks v. Raemisch,
  555 F.3d 592 (7th Cir. 2009) .................................................................................................... 40
Campbell v. Kallas,
  936 F.3d 536 (7th Cir. 2019) .............................................................................................. 14, 18
Chambers v. Ingram,
  858 F.2d 351 (7th Cir. 1988) .................................................................................................... 36
Collins v. Seeman,
  462 F.3d 757 (7th Cir. 2006) .................................................................................................... 14
Conley v. Birch,
  796 F.3d 742 (7th Cir. 2015) ........................................................................................ 15, 17, 21
Daskalea v. District of Columbia,
  227 F.3d 433 (D.C. Cir. 2000) .................................................................................................. 34
Duckworth v. Ahmad,
  532 F.3d 675 (7th Cir. 2008) .............................................................................................. 16, 29
Edwards v. Snyder,
  478 F.3d 827 (7th Cir. 2007) .............................................................................................. 15, 17
Estate of Clark v. Walker,
  865 F.3d 544 (7th Cir. 2017) .............................................................................................. 28, 29
Estelle v. Gamble,
  429 U.S. 97 (1976) .................................................................................................................... 14
Farmer v. Brennan, 511 U.S. 825 (1994) ..................................................................................... 14
Gentry v. Duckworth, 65 F.3d 555 (7th Cir. 1995) ....................................................................... 13
Gosha v. Robinson,
  No. 2:17-cv-00336-WTL-DLP, 2018 WL 4963402 (S.D. Ind. Oct. 15, 2018) ........................ 26



                                                                     ii
                               3:17-cv-03112-SEM-TSH # 117                             Page 3 of 46




Grieveson v. Anderson,
  538 F.3d 763 (7th Cir. 2008) .............................................................................................. 15, 17
Hudson v. McHugh,
  148 F.3d 859 (7th Cir. 1998) .................................................................................................... 30
Iskander v. Village of Forest Park,
   690 F.2d 126 (7th Cir. 1982) ................................................................................................ 1, 31
Johnson v. Doughty,
  433 F.3d 1001 (7th Cir. 2006) .................................................................................................. 30
Johnson v. Snyder,
  444 F.3d 579 (7th Cir. 2006) .............................................................................................. 29, 30
Jones v. Chicago HMO Ltd. of Illinois,
  730 N.E.2d 1119 (Ill. 2000) ...................................................................................................... 40
Mata v. Saiz,
 427 F.3d 745 (10th Cir. 2005) .................................................................................................. 15
McCormick v. City of Chicago,
 230 F.3d 319 (7th Cir. 2000) .............................................................................................. 31, 40
Monell v. Department of Social Services,
 436 U.S. 658 (1978) .................................................................................................................. 31
Palmer v. Franz,
  928 F.3d 560 (7th Cir. 2019) .................................................................................................... 13
Pearson v. Callahan,
  555 U.S. 223 (2009) .................................................................................................................. 28
Petties v. Carter,
  836 F.3d 722 (7th Cir. 2016) (en banc) ............................................................................. passim
Purtill v. Hess,
  489 N.E.2d 867 (1986)........................................................................................................ 36, 37
Radke’s Inc. v. Bastian,
  No. 09-01258, 2011 WL 811377 (C.D. Ill. Mar. 2, 2011) .................................................. 36, 41
Ramos v. Pyati,
  534 N.E.2d 472 (Ill. App. Ct. 1989) ......................................................................................... 36
Reed v. McBride,
  178 F.3d 849 (7th Cir. 1999) .............................................................................................. 25, 30
Rice v. Walker,
  No. 06-3214, 2010 WL 1050227 (CD. Ill. Mar. 16, 2010) ..................................... 15, 16, 17, 29
Roe v. Elyea,
  631 F.3d 843 (7th Cir. 2011) ............................................................................................... 18, 40
Sherrod v. Lingle,
  223 F.3d 605 (7th Cir. 2000) .............................................................................................. 15, 16



                                                                    iii
                                3:17-cv-03112-SEM-TSH # 117                               Page 4 of 46




Shields v. Illinois Department of Corrections,
  746 F.3d 782 (7th Cir. 2014) ................................................................................................ 1, 31
United States v. Baptiste,
  264 F.3d 578 (5th Cir. 2001), on reh’g, 309 F.3d 274 (2002) .................................................. 24
Walker v. Peters,
 233 F.3d 494 (7th Cir. 2000) .............................................................................................. 15, 17
Wells v. Coker,
 707 F.3d 756 (7th Cir. 2013) .................................................................................................... 13
White v. Pauly, 137 S. Ct. 548 (2017) .......................................................................................... 29
Williams v. Erickson,
  962 F. Supp. 2d 1038 (N.D. Ill. 2013) ...................................................................................... 40
Woodward v. Correctional Medical Services of Illinois, Inc.,
 368 F.3d 917 (7th Cir. 2004) .................................................................................................... 31
Zaya v. Sood,
  836 F.3d 800 (7th Cir. 2016) ........................................................................................ 15, 16, 28

Statutes and Rules
Fed. R. Civ. P. 56 .......................................................................................................................... 13
Fed. R. Evid. 803 .............................................................................................................. 34, 36, 39

Other Authorities
31 A.L.R.3d 1163.......................................................................................................................... 37
Essentials of Correctional Nursing (Lorry Schoenly & Catherine M. Knox, eds. 2013)....... 38, 39




                                                                      iv
                      3:17-cv-03112-SEM-TSH # 117             Page 5 of 46




       William Kent Dean respectfully submits this combined Memorandum in Opposition to

separate Motions for Summary Judgment filed by: (1) defendants Wexford Health Sources, Inc.

(“Wexford”), Dr. Abdur Nawoor, Dr. Rebecca Einwohner, and Kathy Galvin (collectively,

“Wexford Defendants”), (Dkt. 100, hereinafter “Wexford MSJ”), and (2) defendant Lisa Mincy,1

(Dkt. 101, hereinafter “Mincy MSJ”). The Wexford Defendants move for summary judgment on

Count I against Dr. Nawoor, Counts II and VIII against Dr. Einwohner, Counts III and IX against

Galvin, and Counts V and XI against Wexford—but not on Count VII against Dr. Nawoor for

medical malpractice under Illinois law, nor on Count X against Wexford for its vicarious liability

for Dr. Nawoor’s medical malpractice under a theory of respondeat superior.2 Mincy moves for

summary judgment on Count IV, the sole count Mr. Dean directs against her.

                                       INTRODUCTION

       Mr. Dean unquestionably has, and had, serious medical conditions that required urgent care

to protect both the quality of his life and his potential life expectancy. Although each Defendant

has denied responsibility for his medical care, apparently in hope of shifting the blame to someone

else, there is ample evidence that each Defendant had responsibilities that, if discharged properly,

would have alleviated, or eliminated, Mr. Dean’s pain, suffering, progress of cancer, mental

anguish, and other medical complications that have impaired his life to date and diminished his

future life prospects. As discussed below, each defendant failed properly to discharge that

responsibility, and each failure made conditions worse for Mr. Dean. In many instances, those



1
   The Wexford Defendants and Mincy together are referred to as “Defendants.”
2
   References to the Counts or the Complaint throughout this brief refer to the Third Amended
Complaint, (Dkt. 72), unless otherwise stated. Count VI was previously dismissed, (see Text
Order, Nov. 16, 2018 (citing Iskander v. Vill. of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982))),
and repleaded by Mr. Dean for purposes of preserving his good-faith argument for a change to
Seventh Circuit law, including the abrogation of Iskander, for the reasons stated in Shields v.
Illinois Department of Corrections, 746 F.3d 782, 795 (7th Cir. 2014).


                                                 1
                      3:17-cv-03112-SEM-TSH # 117              Page 6 of 46




failings resulted from placing cost-saving practices ahead of proper medical treatment. In others,

the record shows a conscious effort to pass the buck in the face of full knowledge of a serious

medical condition. Individually, and combined, the Defendants’ conduct goes beyond mere

negligence. Their repeated pattern of failure to adhere to applicable medical guidelines, to delay

appropriate care—or at times to do nothing—more than justifies findings of deliberate indifference

and medical negligence and requires that each Motion for Summary Judgment be denied.

       Mr. Dean filed his initial complaint in this case on April 21, 2017, and the operative Third

Amended Complaint, (Dkt. 72), was docketed April 12, 2019. No defendant moved to dismiss,

except for Wexford’s motion to dismiss the claim currently pleaded in Count VI, which this Court

dismissed based solely on a legal ground. Defendants recognized that the allegations, if true, stated

actionable legal claims. Their answers disputed the majority of the facts alleged. (See Dkts. 36, 40,

44, 59, 61, 75, 90.) At the close of discovery, including expert discovery, those factual disputes

remain.

       Mr. Dean’s trial is set for December 10, 2019. As noted, the Wexford Defendants have not

moved for summary judgment on all counts—nor could they, given the substantial disputes of

material facts in this case. Those material factual disputes exist not only as to Counts VII and X,

but as to all claims currently pending. The liability issues depend on an assessment of the facts and

neither motion for summary judgment seriously challenges the existence of damages, including

compensation for Mr. Dean’s pain, suffering, mental anguish, and diminished life expectancy

caused by Defendants’ deliberate indifference and negligence in the face of his obvious symptoms

and eventual diagnosis of cancer.

       The primary issue Defendants’ motions raise is the sufficiency of the evidence to support

the legal theories for their liability: deliberate indifference, or medical malpractice, a type of




                                                 2
                      3:17-cv-03112-SEM-TSH # 117              Page 7 of 46




professional negligence. But the issues of individual Defendants’ liability, and the weight of the

evidence demonstrating whether Defendants were deliberately indifferent or merely negligent, are

matters committed to the jury as the ultimate finders of fact. There are more than enough disputed

facts to preclude summary judgment as a matter of law under any theory of liability. These matters,

along with the amount in damages owed to Mr. Dean, are issues for a trial. This Court should deny

summary judgment.

                                    FACTUAL SUMMARY3

    I.   Initial Treatment and Diagnosis

         Mr. Dean began urinating visible blood, a condition known as gross hematuria, on

December 19, 2015. (Mincy UMF 23; AUMF 2.) On December 23, 2015, he first told his primary

care health care providers at Taylorville Correctional Center, including Dr. Nawoor, about this

alarming symptom. (Wexford UMF 12, 13; AUMF 3, 4.) Mr. Dean also told Dr. Nawoor that he

was experiencing no pain in his back, flank, or loins, and he had no fever. (Wexford UMF 13.) At

the end of Mr. Dean’s clinic visit with Dr. Nawoor on December 23, Dr. Nawoor told Mr. Dean

that the cause of the blood in his urine was “either stones”—meaning kidney stones, an acutely

painful malady—“or cancer.” (AUMF 4.) The Outpatient Progress Notes in Mr. Dean’s medical

charts from that day state that if his “hematuria persists,” he “will have to . . . see [a] urologist

eventually.” (AUMF 5.)




3
  Mr. Dean’s required responses to Defendants’ statements of purportedly undisputed material
facts under CDIL-LR 7.1(D)(2)(b) are set forth in full in the attached Appendix and provide a more
complete list of the disputed fact issues that preclude summary judgment. Citations to the sections
of the Appendix throughout this brief are formatted as follows: Undisputed Material Facts
(“UMF”); Disputed Material Facts and responses (“DMF”); Disputed Immaterial Facts (“DIF”);
Undisputed Immaterial Facts (“UIF”); and Plaintiff’s Statement of Additional Undisputed Material
Facts (“AUMF”).


                                                 3
                      3:17-cv-03112-SEM-TSH # 117              Page 8 of 46




       Despite his symptoms and the medical judgments reflected in his charts, Mr. Dean did not

receive standard-of-care diagnostic measures, including seeing a urologist for a CT scan and a

scheduled cystoscopy, until April 12, 2016, nearly four months later. (Wexford UMF 96, 98;

Wexford DMF 38, 46, 48, 97; AUMF 10–24.) Following his December 23, 2015 encounter with

Dr. Nawoor, Mr. Dean saw Dr. Einwohner, a Wexford nephrologist, on January 7, 2016, via renal

teleclinic, a videoconference consultation pertaining to his kidney health, and complained of his

grossly bloody urine. (Wexford UMF 26 & 28.) In records of this teleclinic consultation, Dr.

Einwohner wrote a renal teleclinic order including the phrase “case for collegial.” (AUMF 11.)

Dr. Einwohner also wrote an email on January 7 to Wexford utilization management physician Dr.

Stephen Ritz stating that Mr. Dean had reported “intermittent hematuria” and that he had “passed

[kidney] stones in the past and has had urology consults with lithotripsy.” (Wexford UMF 30;

AUMF 11.) Dr. Einwohner further wrote in the email that she was “requesting a UA [urinalysis]

with micro” and “suggest[ed] Collegial review with Dr. Butler with consideration of re-imaging

and urology eval[uation].” (Wexford UMF 30; AUMF 11.) But Dr. Einwohner was not planning

to discuss Mr. Dean’s condition in the collegial review, nor did she intend to “generate” a collegial

review. (Wexford DMF 29, 31; AUMF 11.) In fact, Dr. Einwohner had no intention to attend the

collegial review to discuss Mr. Dean and has never participated in a collegial review for Mr. Dean.

(Wexford DMF 29, 31; AUMF 64.) Accordingly, when Dr. Nawoor and Dr. Ritz discussed Mr.

Dean at the scheduled January 13 collegial review, nearly a week later, Dr. Einwohner’s

“suggest[ion]” of re-imaging and urology evaluation was tabled in favor of a cheaper approach, an

ultrasound of Mr. Dean’s kidneys. (Wexford DMF 32, 38; AUMF 13.) Dr. Nawoor and Dr. Ritz

purportedly determined to permit Mr. Dean an ultrasound, even though it is not the standard of

care for hematuria,




                                                 4
                      3:17-cv-03112-SEM-TSH # 117              Page 9 of 46




        , and it would be less effective for Mr. Dean due to his obesity. (Wexford DMF 38, 41;

AUMF 9, 13–23.) Furthermore, Mr. Dean’s ultrasound did not occur until three weeks later,

February 2, 2016, despite the fact that the ultrasound could, and did, occur at Taylorville

Correctional Center, without the need for the security or personnel considerations required to

transport Mr. Dean for off-site care. (Wexford UMF 53; Wexford DMF 41; AUMF 133.)

       After the ultrasound report indicated an inconclusive result for kidney stones and failed (as

expected) to rule out malignancy, Mr. Dean had another teleclinic consultation with Dr. Einwohner

on February 8. (Wexford UMF 58, 59; Wexford DMF 46; AUMF 17, 21.) In the record of this

teleclinic consult, Dr. Einwohner wrote that a microscopic urinalysis should be done to see if Mr.

Dean’s hematuria had “resolved,” even though he reported a renewed pink tinge to his urine and

passing a “dark piece” the day before. (Wexford DMF 62; AUMF 134.) Dr. Einwohner also wrote

both that the ultrasound had revealed “no stone” and that this was nevertheless a “likely stone

recurrence.” (UMF 134.) And once again, Dr. Einwohner wrote in Mr. Dean’s teleclinic records,

“present case for collegial” and “case for collegial Wed[nesday],” though she again had no plans

to present Mr. Dean’s case at the collegial review, had no plans even to attend the collegial review,

and in fact did not attend any collegial reviews regarding Mr. Dean. (Wexford DMF 29, 31; AUMF

64, 134.) Moreover, even though Mr. Dean’s hematuria had obviously not yet resolved, Dr.

Einwohner also wrote that Mr. Dean should have his next renal teleclinic appointment in

approximately two months, on March 31, 2016. (AUMF 134.)

       Mr. Dean next saw Dr. Nawoor on February 10 to follow up on his ultrasound results.

(Wexford UMF 64.) Dr. Nawoor’s Outpatient Progress Notes from this follow-up consultation

state that Mr. Dean’s case would be discussed “at collegial [review] today,” and Dr. Nawoor

further recorded a plan to send Mr. Dean “to [a] urologist for cystoscopy.” (Wexford UMF 135.)




                                                 5
                      3:17-cv-03112-SEM-TSH # 117              Page 10 of 46




But Mr. Dean did not see a urologist until a month later on March 10. (Wexford UMF 87.) Even

then he did not undergo a cystoscopy, which would have conformed in part to the standard of care

to determine the cause of his hematuria, nor did he have a CT scan done, with and without contrast

dye, until another month had passed, on April 12. (Wexford UMF 91, 96; AUMF 10.)

 II.   Cancer Diagnosis and Surgery

       Mr. Dean’s cancer diagnosis was first reported on April 14, when his CT scan was read to

find “enlargement of the right kidney with a large ill-defined hypoattenuating mass involving the

majority of the right kidney” and a “nonenhancing [tumor] thrombus in the . . . vena cava . . .

extend[ing] superiorly to the level of the superior aspect of the intrahepatic IVC,” to within a short

distance of Mr. Dean’s heart. (Wexford UMF 99; AUMF 136.) The radiologic impression, based

on these findings, was a “[f]aceless appearance of the right kidney with a large ill[-]defined mass

in the upper pole of the right kidney with replacement of the majority of the right renal

parenchyma. Findings are concerning for urothelial carcinoma versus less likely consideration of

renal cell carcinoma”—kidney cancer. (AUMF 136.)

       In the view of Mr. Dean’s outside urologist, Dr. Severino, these findings made surgery

medically necessary to remove his diseased kidney; short of surgery, he had a 0% chance to survive

as long as his projected date of release from IDOC custody less than five years later. (AUMF 137.)

Furthermore, the advancement of the tumor thrombus in the vena cava to within centimeters of

Mr. Dean’s heart—advancement that had progressed during the delay from December 23 to April

12—made this surgery significantly riskier and more complex. (AUMF 138.) Between Mr. Dean’s

cardiomyopathy and the threat the tumor thrombus posed after advancing so close to his heart, the

surgery would require not only Dr. Severino’s surgical skills to remove the kidney, but also a

sternotomy to open up his chest cavity, and induced hypothermia and stoppage of his heart to

permit the tumor thrombus to be removed. (Wexford UMF 99, 135; Wexford DMF 100; Wexford


                                                  6
                     3:17-cv-03112-SEM-TSH # 117              Page 11 of 46




UIF 102, 137; AUMF 138.) These additional, risky steps required the participation of a

cardiothoracic surgeon and a vascular surgeon on a procedure that lasted over 10 hours. (Wexford

UIF 137.) And as a result of the medical complexities occasioned by the December–April delay,

and the logistical complexities to align the schedules of all the surgeons made necessary, Mr. Dean

did not receive the medically necessary surgery to remove his cancerous kidney until July 19,

2016—over three months after his diagnosis of cancer, and nearly seven months after he first made

Defendants aware of his grossly bloody urine. (AUMF 135.)

III.   Post-Surgery Treatment

       The surgery was successful in removing both Mr. Dean’s diseased kidney and the tumor

thrombus. (AUMF 135.) But the surgical trauma of the sternotomy and the induced hypothermia

and stoppage of his heart—made necessary by Defendants’ below-standard treatments and

delays—extended Mr. Dean’s recovery time and increased the pain and difficulty of his post-

operative recovery. (AUMF 139.) And in addition to these medical challenges, Mr. Dean fell

victim to Dr. Nawoor’s complete oversight in seeking a post-operative oncology referral until Mr.

Dean complained, and Mincy filed an incident report documenting Dr. Nawoor’s failure. (AUMF

46.) As a result of all of these setbacks, as well as the medically unjustifiable delays in Wexford

Defendants’ approvals of the necessary drugs, Mr. Dean did not begin to receive systemic cancer

therapy (i.e., chemotherapy) under the care of an oncologist until on or about November 14, 2016,

four months after the surgery. (Wexford UMF 143; see also id. 151.) And even after beginning

systemic cancer therapy, Wexford Defendants’ approval process caused further unnecessary

delays. When Mr. Dean’s first prescription, Votrient, was ineffective to treat his remaining cancer,

Mr. Dean nevertheless had to wait another 3-4 weeks for Wexford Defendants’ approval before

receiving any treatment with the new prescription, Opdivo. (Wexford UMF 153, 155.)




                                                 7
                      3:17-cv-03112-SEM-TSH # 117              Page 12 of 46




IV.    Factual Disputes Between the Parties

       The parties to this case dispute the importance of the foregoing timeline, and this dispute

should be resolved by a jury. The December–April delay in diagnosing Mr. Dean’s kidney cancer

was inappropriately slow, giving rise to a permissible inference that Defendants were deliberately

indifferent and negligent as to Mr. Dean’s care. Furthermore, the parties dispute whether the

December–April delay precipitated further avoidable delays, complications to Mr. Dean’s health

conditions and medical care, and needless pain and suffering. A jury is entitled to evaluate Mr.

Dean’s theory, that Mr. Dean did not undergo surgery to remove his cancerous kidney until July

19, 2016, over three months after diagnosis, because Defendants’ delays in his diagnosis permitted

his cancer and tumor thrombus to advance; that this advancement occasioned more invasive and

riskier surgery that prolonged Mr. Dean’s period of post-operative recovery; and that the prolonged

recovery delayed his ability to begin oncologic care. Moreover, the parties have put forth

competing experts’ opinions as to whether the pre-diagnostic period, the time from diagnosis to

surgery, and the post-surgical delays in treatment are both inexplicable and medically unwarranted.

       The delay from Mr. Dean’s December 23, 2015 appointment with Dr. Nawoor to his April

14, 2016 CT diagnosis by Dr. Severino was not only needless and entirely avoidable. This delay

is also hotly in dispute in this case—its significance to show Defendants’ deliberate indifference

to Mr. Dean’s serious medical needs, the lack of its conformity with medically acceptable

standards of care, and the effects on Mr. Dean’s future course of treatment and prognosis.

Defendants in the main contend that there was no delay at all—that Wexford Defendants

“appropriately investigated [Mr. Dean’s] complaints, ordered appropriate diagnostic testing, made

appropriate specialist referrals, and deferred to those specialists on the plan of care and the timing

of that plan of care, (Wexford MSJ at 1)—and that Mincy was “entitled to rely on” others’ medical




                                                  8
                      3:17-cv-03112-SEM-TSH # 117              Page 13 of 46




judgments, including those of Wexford Defendants, and acquiesce in the delays and denials of

appropriate care to Mr. Dean, (Mincy MSJ at 9).

       Mr. Dean, by contrast, contends that the December–April delay was a substantial deviation

from the applicable standard of care evincing Defendants’ deliberate indifference to his condition,

and that this initial delay precipitated other delays to Mr. Dean’s care, complications to his

condition and the treatments he would need, and needless pain, suffering, and mental anguish for

Mr. Dean. (See AUMF 59, 64, 66, 89.) But for the time elapsed from December 23, 2015, to April

12, 2016—while Mr. Dean’s cancer grew and his prognosis became graver without any effective

diagnostic, curative, or palliative measures—Mr. Dean would have faced a shorter wait to undergo

surgical treatment, a less invasive surgery, a shorter post-operative recovery, an earlier start to

systemic therapies under the care of an oncologist, and an improved prognosis for his cancer and

for his life expectancy. Defendants’ indifference and inaction throughout this period, and beyond,

continually worsened Mr. Dean’s prospects for survival.

       Similarly, the parties also dispute the significance of the time that elapsed between Mr.

Dean’s diagnosis of kidney cancer on April 14 and his surgery on July 19. In the main, Defendants

contend that this period is not evidence of their deliberate indifference or negligence, because they

chose to defer to urologist Dr. Severino’s plan of care, and Dr. Severino set this timeline to surgery

based on his schedule and those of the additional surgeons. (Wexford DMF 112; cf. AUMF 59,

64, 66, 74, 89, 94.) But Mr. Dean contends that this delay and the additional surgeons would not

have been necessary but for the fact that his condition worsened throughout the initial December–

April delay attributable to Defendants alone. Moreover, far from deferral to the specialist, the

evidence shows that Defendants intervened in on at least eight occasions between his diagnosis

and his surgery, slowing Mr. Dean’s course of care, through the process of collegial review. Even




                                                  9
                       3:17-cv-03112-SEM-TSH # 117           Page 14 of 46




if Defendants ultimately approved his surgery, these collegial review meetings belie the notion

that Defendants had deferred to Dr. Severino on the timeline of treatment and had no ability to

influence the scheduling of an earlier surgery date. And it is also permissible for a jury to infer

that, despite the April 14 diagnosis and an original surgery date scheduled for May 11, the timing

of Defendants’ approval of the surgery and obtaining cardiac clearance two days late, on May 6,

threw off the complex exercise of aligning all of the necessary surgeons’ schedules. (Wexford

UMF 110.)

       The time elapsed between Mr. Dean’s July 19 surgery and his referral to and ultimate

systemic therapy under the care of an oncologist is likewise in dispute. Defendants contend that

delays in this period were attributable to the non-formulary review process for medical necessity

and clinical appropriateness. (Wexford MSJ at 33.) But non-formulary review does not explain Dr.

Nawoor’s failure to refer Mr. Dean to an oncologist in the first instance—an oversight about which

an incident report was filed to report Dr. Nawoor’s misconduct. (AUMF 46.) Nor does it suggest

that Defendants sought to place Mr. Dean’s care in the hands of an oncologist and defer to a

specialist’s medical judgment. Nor does it explain why conditional approvals of needed systemic

therapies, including chemotherapy drugs, were beyond Defendants’ ability or duty to provide for

Mr. Dean’s care once his surgery had been successful. (AUMF 59, 64, 66, 74, 89.) Nor do

Defendants articulate any actual “penological interest” in any of these periods of inaction. A jury

is entitled to weigh the evidence on either side to determine whether medical care delayed is

medical care denied.

       Meanwhile, Defendants do not dispute—and cannot dispute—that Mr. Dean’s grossly

bloody urine or his eventual cancer diagnosis were and are objectively serious medical conditions.

(AUMF 6-9, 137, 140.) Nor does any Defendant deny personal knowledge of Mr. Dean’s serious




                                                10
                      3:17-cv-03112-SEM-TSH # 117             Page 15 of 46




medical conditions, or the duties each Defendant owed to Mr. Dean, as their patient, to observe

medically appropriate standards of care in the face of these serious medical conditions. As such,

the issues to be resolved in this case are entirely bound up in the parties’ genuine factual disputes

committed to a jury as the trier of fact: whether the Defendants’ course of action in the face of Mr.

Dean’s medical condition was evidence of deliberate indifference, whether this same course of

action breached Defendants’ duties to adhere to medically appropriate standards of care, and

whether Mr. Dean suffered injury as a result. None of these disputes can be resolved on summary

judgment.

 V.    Plaintiff’s Experts’ Opinions

       As shown in the above summary, and more fully in the Appendix’s disputed facts, time

after time the Defendants, and each of them, were faced with the choice of taking steps to provide

treatment consistent with the professional standards of care or engaging in actions designed to

delay, defer, or avoid care that might be costly. On each occasion, the Defendants chose the latter

route. The Wexford Defendants towed the company line, following procedures that had little or no

medical efficacy, but did reduce costs. And Mincy sat silent, reporting nothing, even as she feared

the consequences of the unwarranted delay. This conduct is more than ample to establish deliberate

indifference.

       As a salient point of comparison, Mr. Dean’s experts offer medical opinions as to how Mr.

Dean’s treatment could have gone differently, had Defendants not been indifferent and negligent

as to his serious medical conditions. Dr. Bruce Barnett, a board-certified family medicine

practitioner with 41 years’ experience, including 12 years as a primary care provider or supervising

physician in the corrections setting, opines that there is simply no excusing Defendants’ departure

from the standard of care when faced with hematuria: referral to a urologist for imaging studies,

including CT scans of the kidneys and cystoscopy of the bladder, to rule out the possibility of


                                                 11
                      3:17-cv-03112-SEM-TSH # 117              Page 16 of 46




malignancy. This standard of care is articulated in guidelines promulgated by the American

Urologic Association; it is supported by the opinions of Mr. Dean’s expert urologist, Dr. Nivedita

Dhar, and expert urologist–oncologist, Dr. Adam Metwalli; it is supported by the deposition

testimony of Mr. Dean’s treating urologist, Dr. Severino; and it is reflected in Wexford’s own

Urology Guidelines. (AUMF 9, 10.) Departures from this straightforward standard of care fairly

support the inference that Defendants, and each of them, were deliberately indifferent to Mr.

Dean’s known, serious medical condition of grossly bloody urine. Such a determination is suitable

for a jury alone to make and cannot be resolved on summary judgment. Likewise, Dr. Metwalli, a

board-certified urologist with a specialty in treating kidney cancer, opines that a patient like Mr.

Dean, including all of his complicating additional medical conditions, could have been

hospitalized for the necessary medical supports to ensure he received prompt diagnostic testing

and surgery. (AUMF 32.) In turn, timely diagnosis and treatment would have resulted in decreased

risk in surgery, a decrease in post-operative healing time required, earlier treatment under the care

of an oncologist, and improved life expectancy probability. Whether Defendants consciously

disregarded the additional risks and harms their delayed decision-making could cause is also a

determination committed to a jury as the triers of fact.

       Defendants ask the Court to relieve them from liability and to take the decision away from

the jury. They basically argue either: (1) it wasn’t my job; or (2) I selected a course of action using

medical judgment. But the facts belie each of these defenses. Each Defendant had a responsibility

to make sure proper medical treatment was provided. And, as to the second point, doing nothing

is not a medical judgment, nor is following policies that fly in the face of the proper standards of

care. The jury should decide the true nature of Defendants’ conduct.




                                                  12
                      3:17-cv-03112-SEM-TSH # 117              Page 17 of 46




                                      LEGAL STANDARD

       Defendants’ Motions should be denied if there is a genuine dispute as to any material fact

or the movant is not entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The Court should

view all facts in the “light most favorable” to Mr. Dean, as the non-moving party, and “draw all

reasonable inferences” in his favor. Gentry v. Duckworth, 65 F.3d 555, 558 (7th Cir. 1995). “A

genuine issue of material fact exists when the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Palmer v. Franz, 928 F.3d 560, 563 (7th Cir. 2019) (citing

Wells v. Coker, 707 F.3d 756, 760 (7th Cir. 2013)).

       In prisoners’ civil rights cases like this one, “[w]hile evidence of medical malpractice often

forms the basis of a deliberate indifference claim,” such as those Mr. Dean has pleaded in Counts

I–VI, “plaintiffs must show more than mere evidence of [medical] malpractice to prove deliberate

indifference.” Petties v. Carter, 836 F.3d 722, 729 (7th Cir. 2016) (en banc). Therefore, “it can be

challenging to draw a line between an acceptable difference of opinion (especially because even

admitted medical malpractice does not automatically give rise to a constitutional violation), and

an action that reflects sub-minimal competence and crosses the threshold into deliberate

indifference.” Id. (footnotes and citations omitted). But the question of how much is too much is

one of fact, not of law. Accordingly, “[w]hen a doctor says he did not realize his treatment

decisions (or lack thereof) could cause serious harm to a plaintiff, a jury is entitled to weigh that

explanation against certain clues that the doctor did know.” Id. at 731 (first emphasis added). And

“where evidence exists that the defendants knew better than to make the medical decisions that

they did”—as here—“a jury should decide whether or not the defendants were actually ignorant

to risk of the harm that they caused.” Id. (emphasis added).




                                                 13
                     3:17-cv-03112-SEM-TSH # 117              Page 18 of 46




                                          ARGUMENT

  I.   Deliberate Indifference

       A. Applicable case law

       While “the Constitution does not mandate comfortable prisons, . . . neither does it permit

inhumane ones.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). The “Eighth Amendment

safeguards the prisoner against a lack of medical care that ‘may result in pain and suffering which

no one suggests would serve any penological purpose.’” Petties, 836 F.3d at 727 (quoting Estelle

v. Gamble, 429 U.S. 97, 103 (1976)). To establish that insufficient medical care in prison violates

the Eighth Amendment, a plaintiff must show that he “suffered from an objectively serious medical

condition” and that the defendants responsible for his medical care were “deliberately indifferent

to that condition.” Id.; see also Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010). A finding

of deliberate indifference requires evidence that a defendant was subjectively aware of the serious

medical condition and the risks associated with inaction but nevertheless consciously disregarded

those risks and chose inaction or a treatment plan known to be inappropriate or ineffectual. See

Campbell v. Kallas, 936 F.3d 536, 552 (7th Cir. 2019) (Wood, C.J., dissenting) (collecting case

examples of conscious disregard including “ostentatious[]” inaction, “treatment . . . far outside of

medical norms,” “easier and less efficacious treatment,” and “persist[ing] in a course of treatment

known to be ineffective”). Contrary to Wexford Defendants’ position, such evidence of a

defendant’s conscious disregard can be sufficient in many forms, see id., and need not take the

sole form of evidence “approaching a total unconcern for [the prisoner’s] welfare in the face of

serious risks,” Collins v. Seeman, 462 F.3d 757, 762 (7th Cir. 2006) (affirming summary judgment

for corrections officer who called crisis counselor on behalf of suicidal inmate, who assured

corrections officer he would be all right until counselor arrived but nevertheless committed

suicide).


                                                14
                       3:17-cv-03112-SEM-TSH # 117               Page 19 of 46




        While “an individual cannot be held liable unless he [or she] caused or participated in an

alleged constitutional deprivation,” this “personal responsibility requirement is satisfied if officials

know about the conduct and facilitate it, approve it, condone it, or turn a blind eye.” Rice v. Walker,

No. 06-3214, 2010 WL 1050227, at *6 (CD. Ill. Mar. 16, 2010) (Baker, J.) (internal citations and

quotations omitted). And critically, whether an individual defendant had a deliberately indifferent

state of mind, as is to be inferred from his or her action or inaction, is a factual question, not a legal

question. See, e.g., Zaya v. Sood, 836 F.3d 800, 808 (7th Cir. 2016) (whether defendant

“consciously disregarded the risks of delaying” the plaintiff’s medical care was “a question of fact

that needs to be resolved by a jury”); Sherrod v. Lingle, 223 F.3d 605, 611 (7th Cir. 2000) (cited

in Wexford MSJ at 23) (“Whether a prison employee acted with deliberate indifference presents a

question of fact.”); see also Petties, 836 F.3d at 728 (question of reasonable inference of deliberate

indifference left to jury).

        Among many articulations of the threshold to reach a jury, a plaintiff may defeat summary

judgment where there is an issue of fact that defendants “fail[ed] to follow an existing protocol,”

Petties, 836 F.3d at 729 (quoting Mata v. Saiz, 427 F.3d 745, 757 (10th Cir. 2005)); that defendants

chose an easier and less efficacious treatment, Conley v. Birch, 796 F.3d 742, 747 (7th Cir. 2015);

that defendants “persist[ed] in a course of treatment known to be ineffective,” Petties, 836 F.3d at

730 (citing Walker v. Peters, 233 F.3d 494, 498 (7th Cir. 2000)); or that defendants caused an

inexplicable delay in treatment which serves no penological interest, Grieveson v. Anderson, 538

F.3d 763, 779 (7th Cir. 2008); Edwards v. Snyder, 478 F.3d 827, 830–31 (7th Cir. 2007). A plaintiff

“is not required to show that he was literally ignored by prison staff to demonstrate deliberate

indifference,” Petties, 836 F.3d at 729, nor are the only actionable denials of care those in which




                                                   15
                      3:17-cv-03112-SEM-TSH # 117              Page 20 of 46




easy care was gratuitously denied, see, e.g., Petties, 836 F.3d at 726 (ruptured Achilles tendon);

Sherrod, 223 F.3d at 611-12 (appendicitis); Rice, 2010 WL 1050227, at *6 (cancer).

       Here, Defendants do not dispute that gross hematuria and kidney cancer are objectively

serious medical conditions. See, e.g., Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008) (“All

the parties agree that gross hematuria is an objectively serious medical condition.”); Rice, 2010

WL 1050227, at *6 (“Undoubtedly, the onset of cancer is a serious medical need.”). Nor do they

dispute that each of the Defendants was subjectively aware of Mr. Dean’s serious medical

conditions, including both his hematuria and his kidney cancer. (AUMF 53, 60, 67, 75, 92-93,

140.) Rather, Defendants dispute only whether the courses of inaction or ineffectual action they

each chose evince their deliberate indifference. Accordingly, each of the Defendants’ bids to

resolve deliberate indifference claims on summary judgment must be denied as a classic

presentation of a fact issue suitable for jury determination alone. See Zaya, 836 F.3d at 808; Petties,

836 F.3d at 728.

       Moreover, much of Wexford Defendants’ own case law shows that a jury should decide

this case. To cite just a few examples, in Sherrod (cited in Wexford MSJ at 23), the Seventh Circuit

reversed summary judgment granted to prison medical staff because the district court had

effectively resolved factual determinations that should have gone to the jury about the defendants’

treatment of the plaintiff, who suffered from a delayed diagnosis of his appendicitis. 223 F.3d at

611-12. Petties (cited throughout Wexford MSJ at 23, 28, 30, and 36) likewise reversed summary

judgment granted to prison medical staff who had denied the plaintiff an immobilizing walking

boot for his ruptured Achilles tendon but gave him a crutch and ice. 836 F.3d at 726. The defendant

medical staff in Petties contended that they had followed “some of Wexford’s protocol, but not all

of it” to treat the plaintiff’s Achilles tendon, and even made a referral to an outside specialist that




                                                  16
                        3:17-cv-03112-SEM-TSH # 117            Page 21 of 46




nevertheless took nearly six weeks to take place. Id. The Seventh Circuit nevertheless determined

that this course of action raised sufficient genuine disputes of material fact suitable for a jury to

decide.

          As the following discussion will show, the evidence in this case supports a reasonable jury

to conclude that the Defendants’ actions were failures to follow existing protocol, Petties, 836 F.3d

at 729, attempts to get by with ineffective but easy treatment, Conley, 796 F.3d at 747; Walker,

233 F.3d at 498, attempts to turn a blind eye to the treatment Mr. Dean needed, Rice, 2010 WL

1050227, at *6, or the cause of inexplicable delays, Grieveson, 538 F.3d 779; Edwards, 478 F.3d

at 830–31.

          B. Dr. Nawoor (Count I)

          Dr. Nawoor contends that he is entitled to summary judgment on Count I because he

exercised his medical judgment to take clinically appropriate steps towards diagnosing and treating

Mr. Dean. (See Wexford MSJ 24-34.) He argues that the steps he took to diagnose Mr. Dean were

clinically appropriate, and that the delays at issue in this lawsuit were “necessary steps in a

process.” (Wexford MSJ at 28.) Because there are genuine disputes of material fact as to whether

either of those assertions is true, summary judgment is inappropriate.

          Dr. Nawoor argues that “[i]t is important to contextualize Plaintiff’s history and

presentation,” and notes that in December 2015, Mr. Dean (1) presented with gross hematuria,

(2) had a history of kidney stones, and (3) had received two CT scans in the past two years, neither

of which “identified any suspicious masses.” (Wexford MSJ 24.) The Motion states that, based on

these facts, he “initially believed” the cause of Mr. Dean’s hematuria was kidney stones. (Wexford

MSJ 24.) This representation of the facts omits key details (including both expert and non-expert

evidence that creates factual disputes) and improperly elevates immaterial ones.




                                                  17
                      3:17-cv-03112-SEM-TSH # 117              Page 22 of 46




       Before diagnosis, there is a genuine dispute of material fact as to whether Dr. Nawoor

knew—but ignored the substantial risk—that cancer was the cause of Mr. Dean’s hematuria. While

Dr. Nawoor insists that he believed kidney stones were causing Mr. Dean’s hematuria, Dr. Nawoor

told Mr. Dean during his December 23, 2015 medical visit that the cause of his hematuria was

“stones or cancer.” (AUMF 4.) Dr. Nawoor also neglects to mention that Mr. Dean presented with

gross, painless hematuria. (AUMF 3.) This fact is significant: Painless hematuria is more

suggestive of malignancy (i.e., cancer) than hematuria with flank pain, and gross hematuria is more

suggestive of malignancy than microscopic hematuria. (AUMF 6, 7.)



                               (AUMF 9.) In light of these additional facts, a jury is entitled to infer

that Dr. Nawoor’s action was evidence of deliberate indifference, and that in fact nothing was done

to rule out malignancy as the cause of Mr. Dean’s hematuria until April 12, 2016. (See Wexford

UMF 96.)

       Furthermore, because Dr. Nawoor recognized that cancer was a possible cause of Mr.

Dean’s hematuria, he was obligated to address that risk instead of assuming Mr. Dean’s hematuria

was caused by kidney stones. See Campbell, 936 F.3d at 552 (Wood, J., dissenting) (noting that “it

has long been established that the choice of an easier and less efficacious treatment a can

demonstrate that the actor displayed deliberate indifference . . . rather than an exercise of

professional judgment” (quoting Roe v. Elyea, 631 F.3d 843, 861 (7th Cir. 2011)). Yet, rather than

taking appropriate steps to move Mr. Dean towards a diagnosis and definitive treatment, he

approved a diagnostic test that, as even his expert concedes, is never, by itself, an appropriate

workup for hematuria. (AUMF 17.) Instead of setting plans in motion to order the additional,

necessary diagnostic tests or to send Mr. Dean to see a urologist, Dr. Nawoor waited until the results




                                                 18
                       3:17-cv-03112-SEM-TSH # 117            Page 23 of 46




of the ultrasound confirmed what was foreseeable from the time the ultrasound was ordered4—that

it could not rule in or out malignancy or kidney stones as the cause of Mr. Dean’s hematuria.

(AUMF 17, 22-23; Wexford UMF 58.) In light of these additional facts, a jury is entitled weigh

both parties’ submissions and to determine whether the ultrasound was a “necessary step in the

process” or a cost-saving stall tactic.

        Dr. Nawoor places substantial weight on Mr. Dean’s history of kidney stones to justify his

actions. But Mr. Dean’s history of kidney stones should not have affected the workup of Mr. Dean’s

hematuria if proper, non-indifferent procedures had been followed. Hematuria is considered

malignant until proven otherwise, (AUMF 8-9), and the standard of care for hematuria—a CT IVP

and cystoscopy—remains the same even if a patient has a history of kidney stones. (AUMF 10.)

Dr. Nawoor also states he was entitled to rely on Mr. Dean’s prior, unsuspicious CT scans. But Dr.

Nawoor’s own expert radiologist testified that the 2015 CT scan did show a renal mass. (AUMF 1.)

And in any event, it is a dramatic departure from the standard of care to rely on six-month-old

imaging studies to determine the cause of new hematuria. (AUMF 25.) At minimum, a treating

physician seeking refuge in old imaging studies is “obligated” to review the actual images so that

nothing—such as a renal mass—is missed. (AUMF 25.) A jury should decide whether Dr. Nawoor’s

unhurried approach was mere negligence or evidence of his deliberate indifference.

        After diagnosis, there is a genuine dispute of material fact as to whether Dr. Nawoor

showed deliberate indifference to Mr. Dean’s serious medical needs in his minimal




4
  Dr. Nawoor states that he first “requested and obtained approval for a renal ultrasound on January
13, 2016.” (Wexford MSJ 28.) This statement misrepresents the facts. Dr. Nawoor merely told Mr.
Dean to increase fluids. (Wexford UMF 18, 22.) Dr. Einwohner referred Mr. Dean to collegial over
two weeks later. (Wexford UMF 30.) Although Dr. Nawoor was responsible for submitting the
official request for review on behalf of Dr. Einwohner, (AUMF 12), he did not independently
determine a collegial review would be beneficial.


                                                19
                      3:17-cv-03112-SEM-TSH # 117            Page 24 of 46




communications with Mr. Dean’s outside urologist, Dr. Severino. Dr. Nawoor contends that he

“deferred” to Dr. Severino on the plan and the timing of surgery to remove Mr. Dean’s cancerous

kidney. (Wexford MSJ at 1.) But in light of the unnecessary delays Dr. Nawoor’s inaction had

already occasioned, a jury is entitled to weigh whether he appropriately deferred to Dr. Severino,

or whether the three-month delay from diagnosis to surgery is evidence that Dr. Nawoor sought to

“yield the field” and wash his hands of Mr. Dean’s medical care. Primary care physicians owe a

duty to their patients of to advocate for their receiving timely and appropriate care. (AUMF 55.)

This duty is especially salient for primary care physicians working in a correctional setting, like

Dr. Nawoor, who are coordinating with outside specialists like Dr. Severino or Dr. Guaglianone,

Mr. Dean’s oncologist—specialists with no experience or practical knowledge of the additional, if

necessary, hurdles to obtaining specialty medical care for IDOC inmates. (AUMF 123.)

       There is also a genuine dispute as to the material facts underpinning the effectiveness of

Dr. Nawoor’s contention that he or other Defendants were in fact deferring to Dr. Severino’s

treatment plan as the specialist. Following Mr. Dean’s first urology appointment on March 10, Mr.

Dean’s outside treatment, purportedly in the hands of Dr. Severino as the specialist, was

nevertheless subject to Wexford’s utilization management through the process of collegial review

on at least eight occasions, including:

              Following the March 10 urology consult, Mr. Dean’s cystoscopy—along with CT
               imaging, the undisputed medical standard of care—was not approved through
               utilization management until March 22 (AUMF 29);

              Likewise, the CT imaging was not approved through utilization management until
               March 30 (AUMF 30);

              Following his diagnosis of kidney cancer on April 14, he was not approved for
               surgery to remove his cancerous kidney until April 21 (Wexford UMF 98, 99, 104,
               106)—at which time the surgery was to be done May 11;

              Despite a request from Dr. Severino for cardiac clearance for surgery by no later
               than May 4, (AUMF 142), cardiac clearance on May 6 for the May 11 surgery, and


                                                20
                      3:17-cv-03112-SEM-TSH # 117              Page 25 of 46




               an additional request for further follow-up appointments regarding the surgical plan
               after Dr. Severino decided to involve a cardiothoracic surgeon, another four
               approvals had to be made through utilization management on June 2 (twice), June
               14, and June 28 to make Mr. Dean’s surgery possible—including an additional
               cardiology clearance after the May 6 clearance had effectively expired (AUMF
               143).

Although treatments were approved in each of these collegial reviews, their number and frequency

fairly raise the inference that neither Dr. Nawoor nor other Defendants left the treatment or its

timing up to Dr. Severino and were instead injecting medically unnecessary delays into otherwise

medically necessary consultations and testing.

       Finally, Dr. Nawoor claims he did not delay Mr. Dean’s cancer medications after surgery.

(Wexford MSJ at 33.) This claim, too, is subject to genuine disputes of material fact. First, there

is evidence that, in addition to Mr. Dean’s medical need, cost was a significant factor considered

in the non-formulary review process. See (AUMF 127.) Second, the timeline to approve Mr.

Dean’s cancer medications was unusually (and inappropriately) lengthy. (AUMF 124, 125;

Wexford UMF 142, 143, 151, 153-55.) Third, although Dr. Nawoor seeks refuge in his purported

deferral to the specialists as to both “the plan of care and the timing of that plan of care,” (Wexford

MSJ at 1), Mr. Dean’s treatments with both Votrient and Opdivo were subjected to unnecessary

delays in Wexford’s lengthy approval processes, when Dr. Nawoor and Wexford Defendants could

have initiated conditional pre-approval of post-surgical treatments to avoid delays or breaks in his

continuity of care. Cf. Conley, 796 F.3d at 748 (reversing grant of summary judgment where jury

could reasonably infer defendant doctor knew how infrequently prison made diagnostic x-rays

appropriate to plaintiff’s complaints available to inmates). And fourth, while Mr. Dean’s treatment

with Votrient and Opdivo, predating the commencement of this lawsuit, were subject to lengthy

approval processes, his treatment with Torisel was approved the same day it was prescribed, May

4, 2017—less than two weeks after he filed his initial complaint. (AUMF 129.) Again, it is a



                                                  21
                      3:17-cv-03112-SEM-TSH # 117             Page 26 of 46




question committed to a jury whether these lengthy approvals were evidence of Dr. Nawoor’s

deliberate indifference when he was not facing the prospect of legal liability.

       Because there are substantial material, factual disputes about whether Dr. Nawoor’s

conduct was constitutional, summary judgment is inappropriate.

       C. Dr. Einwohner (Count II)

       Similarly, Dr. Einwohner seeks summary judgment on Count II on the premise that she,

too, exercised medical judgment to take clinically appropriate steps towards diagnosing and

treating Mr. Dean. (See Wexford MSJ 34-36.) Dr. Einwohner contends that she saw Mr. Dean

twice between his first complaints of grossly bloody urine and his first appointment with the

outside urologist, Dr. Severino, and that each time she wrote notes or emails regarding a potential

referral to a urologist. (Id. at 34.) Having written these notes and emails, Dr. Einwohner contends,

she could not be found to be deliberately indifferent to Mr. Dean’s condition. (Id. at 34-35.) But

Mr. Dean saw Dr. Einwohner more times than the two described by her summary judgment

argument, and each of these visits provides evidence which creates a genuine factual dispute about

whether Dr. Einwohner’s care (or lack thereof) was deliberately indifferent.

       As Mr. Dean’s nephrologist, Dr. Einwohner was uniquely situated among Mr. Dean’s care

team to advocate for the diagnosis and treatment of problems with Mr. Dean’s kidneys. (Wexford

UMF 6; see Petties, 836 F.3d at 729 (describing how specialists are uniquely situated to tend to

certain medical problems, and doctors can be found deliberately indifferent if they fail to defer to

them).) Indeed, Mincy, upon hearing Mr. Dean had been experiencing chronic hematuria, was put

at ease when she was subsequently informed that he was under the care of a nephrologist. (AUMF

92.) Mincy’s ease was unwarranted, however, because Dr. Einwohner did not take basic steps to

ensure that Mr. Dean’s ailment was promptly treated or even detected.




                                                22
                     3:17-cv-03112-SEM-TSH # 117              Page 27 of 46




       Most egregiously, Dr. Einwohner “persist[ed] in a course of treatment” she knew “to be

ineffective.” See Petties, 836 F.3d at 729-30. In her summary judgment argument, Dr. Einwohner

makes much of her limited interactions with Mr. Dean as protecting her from Eighth Amendment

liability. Yet those limited interactions underscore the factual issue on that point. Dr. Einwohner

saw Mr. Dean three times between January 7 and March 30. (Wexford UMF 26-30, 59, 63, 93.)

Twice she referred him to the ineffectual collegial review process which, because she did not

attend, was just a discussion of Mr. Dean’s symptoms between two non-kidney specialists. (AUMF

64; Wexford UMF UMF 26-30, 59, 63.) Because Einwohner was not there to advocate for Mr.

Dean, for instance, her January recommendation that he see a urologist was disregarded. (AUMF

13.) Then in her March 30 appointment with Mr. Dean—two weeks before he was diagnosed with

kidney cancer—“technical problem[s]” caused the visit to be “very limited.” (AUMF 26.) Mr.

Dean’s hematuria persisted through each visit, yet she continued to treat this case as if it was

kidney stones up until the point Mr. Dean was diagnosed with cancer. (AUMF 27-28.) There is at

least a factual issue about whether Dr. Einwohner’s “persistence” in the course of Mr. Dean’s

treatment was evidence of her deliberate indifference.

       Likewise, Dr. Einwohner’s summary judgment argument makes much of her non-

involvement in scheduling Mr. Dean’s surgery. (Wexford MSJ at 36.) That’s precisely the point.

She was his kidney specialist and had a unique appreciation for his condition. Yet she was unaware

that Mr. Dean’s cancer had even been diagnosed with cancer, suggesting she was paying little

attention to Mr. Dean’s health conditions, (AUMF 44), and after learning that Mr. Dean was still

“awaiting surgery,” she took no steps to expedite its scheduling, (AUMF 45, 66). At the very least,

upon learning about Mr. Dean’s cancer, there is a factual issue whether Dr. Einwohner should have

made an attempt to participate in collegial review meetings for Mr. Dean for the first time expedite




                                                23
                     3:17-cv-03112-SEM-TSH # 117             Page 28 of 46




surgery. A jury is entitled to weigh Dr. Einwohner’s ignorance and inaction in evaluating whether

she was deliberately indifferent to Mr. Dean’s medical needs.

       Finally, Dr. Einwohner attempts to “adopt[] Dr. Nawoor’s arguments on issues from after”

Mr. Dean’s cancer diagnosis. But Dr. Nawoor’s arguments as to why he is not liable for deliberate

indifference are “fact-specific” and thus cannot be summarily adopted by a co-defendant. See

United States v. Baptiste, 264 F.3d 578, 586 n.6 (5th Cir. 2001), on reh’g, 309 F.3d 274 (2002).

This Court should reject Dr. Einwohner’s attempt to do so.

       In sum, these factual issues on whether Dr. Einwohner’s conduct was constitutional make

summary judgment inappropriate.

       D. Kathy Galvin (Count III)

       Galvin’s primary arguments why she is entitled to summary judgment is that she had

almost “no direct involvement” in Mr. Dean’s care, (Wexford MSJ at 36), and that, to the extent

she did have direct involvement, she was entitled to defer to the treatment plans of Drs. Nawoor

and Severino, (Wexford MSJ at 37). Both of these contentions are subject to genuine factual

disputes, making summary judgment inappropriate.

       Contrary to Wexford’s contentions, there is evidence that Galvin was directly and

intimately involved with Mr. Dean’s care. Most importantly, Galvin discussed complaints about

the scheduling of Mr. Dean’s surgery with both Mr. Dean and his wife. Galvin spoke with Mr.

Dean’s wife on April 25 when she called about the scheduling of his cancer surgery and told the

wife that the surgery had been “approved and scheduled,” which was false. (AUMF 39; DMF 111;

DMF 132.) It is reasonable for a jury to infer that Galvin gave this false information to cover up

her misconduct. When pressed further, Galvin responded to Mr. Dean’s formal grievance that

Wexford “stop dragging this out and get me to surgery!” by telling him Wexford was “awaiting”

a response on a surgery date, attempting to shift the blame to someone else. (AUMF 41.) Prison


                                               24
                      3:17-cv-03112-SEM-TSH # 117              Page 29 of 46




officials who receive grievances complaining of inadequate medical treatment yet do not do what

is within their power to investigate and address them are deliberately indifferent. Reed v. McBride,

178 F.3d 849, 855 (7th Cir. 1999). There is, at the very least, a genuine factual dispute over whether

that occurred here. Id. (reversing grant of summary judgment).

       Furthermore, Galvin was the supervisor over sick call, where Mr. Dean initially presented

with his hematuria on December 23, 2015. (AUMF 69; Wexford UMF 12.) Galvin was responsible

for scheduling some appointments herself and also supervised the person responsible for

scheduling appointments off-site, Taylorville’s Medical Records Director. (AUMF 70, 72.)

Furthermore, Galvin was responsible for ensuring that all Wexford and IDOC policies were

followed in the health care unit at Taylorville. (AUMF 68.) This included the policies that were

violated in this case and caused Mr. Dean harm, including the requirement that collegial reviews

be held at least weekly so that procedures promptly can be approved. (AUMF 104.)

       The direct involvement led Galvin to appreciate that Mr. Dean needed surgery for his

cancer immediately. (AUMF 67.) Yet Galvin took absolutely no steps to schedule or expedite Mr.

Dean’s surgery. (AUMF 74-76.) She refused to lift a finger in the face of Mr. Dean’s emergency

grievance, merely answering the grievance that the surgery date was pending and later testifying

that is all she did because those were the “only steps [she] had to take.” (AUMF 40-42.) This

despite the fact that Galvin was the supervisor of the individual responsible for scheduling the

surgery, (AUMF 70), and had the ability to expedite appointments, (AUMF 74). Furthermore,

Galvin conducted essentially no supervision of the Medical Records Director who was responsible

for scheduling the surgery. (AUMF 71.) She never discussed the delay in the surgery specifically

with Dr. Nawoor or with her supervisor or any other Wexford or IDOC employees, stating “[t]hat

would have not been my duty.” (AUMF 77-80.)




                                                 25
                     3:17-cv-03112-SEM-TSH # 117             Page 30 of 46




       Contrary to Wexford’s crabbed view of deliberate indifference law, there are genuine

factual disputes on whether Galvin’s inaction violated Mr. Dean’s constitutional rights. There is

evidence that Galvin’s portrayal of herself as merely deferring to Drs. Nawoor and Severino is

simply a cover for the fact that she had both responsibility for the scheduling function and

responsibility and ability to expedite appointments, and yet did not choose to do anything in the

face of the extreme delay between Mr. Dean’s diagnosis and surgery. Unlike the defendant nurse

granted summary judgment in Gosha v. Robinson, No. 2:17-cv-00336-WTL-DLP, 2018 WL

4963402, at *6 (S.D. Ind. Oct. 15, 2018) (cited in Wexford MSJ at 36-37), Galvin did not take

action between December 23, 2015, and April 12, 2016, nor between Mr. Dean’s diagnosis on

April 14 and his surgery on July 19, to “confirm[] that he had been seen for [treatment of his

hematuria and cancer] recently and treatment was proceeding as ordered.”5 On the contrary, Galvin

was “concerned” by the delay in the surgery and thus had a duty to not simply defer to Drs. Nawoor

or Severino on the scheduling, but to take “appropriate action, whether by discussing [her]

concerns with” the doctors or with appropriate senior officials or taking steps to expedite. Berry,

604 F.3d at 443 (as cited in Wexford MSJ at 37) (reversing grant of summary judgment to nurse

who failed to take any action in face of unreasonable treatment by prison physician). Instead,

Galvin did nothing. Under these circumstances, there is a genuine factual dispute if Galvin’s

inaction comported with the Constitution. Summary judgment for Galvin is inappropriate.




5
  Notably, the Gosha case involved a grant of summary judgment to defendants after the plaintiff,
who was proceeding pro se, failed to respond at all to defendants’ motions for summary judgment,
thereby conceding by rule all undisputed material facts as presented by the defendants; though he
was still entitled as the non-moving party that all inferences be drawn in his favor, the court did
not “consider allegations in [the complaint] as evidence opposing the motion for summary
judgment.” See 2018 WL 4963402, at *1.


                                                26
                      3:17-cv-03112-SEM-TSH # 117             Page 31 of 46




       E. Lisa Mincy (Count IV)

       Like Galvin, Mincy asserts she is entitled to summary judgment because she relied upon

the judgment of treating physicians and because there is no evidence she was involved in the delay

in scheduling Mr. Dean’s surgery. (Mincy MSJ at 9.) But like Galvin, both of those assertions are

subject to genuine material factual disputes and summary judgment must be denied.

       It is “undisputed,” Mincy contends, that she “did not provide direct patient care to” Mr.

Dean. (Mincy MSJ at 10.) In reality, that is far from undisputed. Mincy is a registered nurse and

holds herself out as such. (DMF 12; AUMF 81.) Consistent with her thirty years of nursing

experience, there is significant evidence that Mincy provides direct patient care generally to

Taylorville inmates, including Mr. Dean. (DMF 14.) Mincy attended multiple sick calls where Mr.

Dean was complaining of hematuria and she viewed the bloody urine samples he produced.

(AUMF 86-87.) She was present for some of his medical visits with Dr. Nawoor. (AUMF 88.)

Mincy met with and reviewed the care for every patient in Taylorville’s infirmary on a daily basis

as part of her duties. (AUMF 84.) As part of these visits, Mincy spoke with Mr. Dean about his

hematuria, prior to his cancer diagnosis, and then about his cancer diagnosis on a separate occasion.

(AUMF 85, 90, 92.) Furthermore, relying on her background as a nurse, one of Mincy’s job

responsibilities is to act as a liaison between IDOC and Wexford in raising “questions” about the

care of individual patients. (AUMF 89.) Mincy is also in charge of both the inmate grievance

system and “doing the line,” a type of more informal grievance system which brought her into

frequent contact with patients and their families, including Mr. Dean’s wife, who spoke with Nurse

Mincy in May 2016 about the scheduling of Mr. Dean’s surgery. (AUMF 43, 82.) In short, there

is evidence to create a material factual dispute about whether Nurse Mincy provided “direct patient

care” to Mr. Dean.




                                                 27
                     3:17-cv-03112-SEM-TSH # 117             Page 32 of 46




       As was the case with Kathy Galvin, there is evidence that these “direct” interactions with

Mr. Dean led Mincy to appreciate that Mr. Dean needed surgery for his cancer immediately.

(AUMF 90, 93, 140.) Yet, like Galvin, Mincy didn’t take a single step to expedite Mr. Dean’s

surgery. Despite the fact that one of Mincy’s core job responsibilities was to address problems

with individual care, she took no steps in the face of the extreme delay between Mr. Dean’s

diagnosis and his surgery. (AUMF 89, 91, 92, 94.) Mincy essentially argues she has an absolute

shield against liability because she deferred to Mr. Dean’s treating physicians and she was serving

in a non-medical position. (Mincy MSJ at 10-11.) But if Mincy was “concerned” by Mr. Dean’s

care—as she undisputedly was—she had a responsibility to do something. See Berry, 604 F.3d at

443. And, as established above, Nurse Mincy was not serving in a non-medical position; several

of her major duties involved drawing on her nursing background and providing direct patient care.

In sum, there are substantial material, factual disputes about whether Mincy’s conduct was

constitutional and summary judgment is inappropriate.

       Nor is Mincy entitled to summary judgment on the asserted basis of qualified immunity.

The defense of qualified immunity “protects government officials from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Zaya, 836 F.3d at 807 (citing Pearson v. Callahan,

555 U.S. 223, 231 (2009)). A defendant is entitled to qualified immunity if either, (1) a

constitutional right would not have been violated on the facts alleged, or (2) the right alleged to

have been violated was not clearly established in existing, controlling precedent. Estate of Clark

v. Walker, 865 F.3d 544, 550 (7th Cir. 2017). On the first prong, the facts of this case make it

unsuitable for resolution on summary judgment. As discussed above, Mr. Dean’s medical

conditions unquestionably were serious and known to Mincy. Thus, whether a constitutional right




                                                28
                     3:17-cv-03112-SEM-TSH # 117              Page 33 of 46




has been violated turns in part on Mincy’s mental state. As discussed, whether Mincy had a

culpable state of mind is committed to the jury’s determination.

       On the second prong, “a case directly on point” may be sufficient but is not necessary for

a plaintiff to defeat summary judgment, see White v. Pauly, 137 S. Ct. 548, 551 (2017); prisoners’

constitutional right to non-indifferent medical care “need not be litigated and then established

disease by disease or injury by injury,” Estate of Clark, 865 F.3d at 553. Mincy does not dispute

that existing, controlling case law clearly established Mr. Dean’s right to appropriate and timely

diagnostic, surgical, and medical care for first his gross hematuria and then his cancer—nor could

she. See, e.g., Duckworth, 532 F.3d at 679 (7th Cir. 2008) (“All the parties agree that gross

hematuria is an objectively serious medical condition.”); Rice, 2010 WL 1050227, at *6

(“Undoubtedly, the onset of cancer is a serious medical need.”). Instead, Mincy contends that a

finding that she is not entitled to qualified immunity would upend Seventh Circuit precedent,

exposing her to liability as a “non-treating administrator.” (See Mincy MSJ at 13-14.) Specifically,

Mincy asserts that because she “essentially served in a non-medical administrative position,” she

was “entitled to rely upon the decisions” of Mr. Dean’s “treating medical professionals,” including

Dr. Nawoor, Dr. Einwohner, and Galvin. (Id. at 10-11.)

       But Mincy’s role as Health Care Unit Administrator, that role’s attendant responsibilities,

and Mincy’s conduct under the circumstances in this case are all distinguishable from the “non-

medical administrative positions” of defendants in the Seventh Circuit precedent she cites. In

Johnson v. Snyder, 444 F.3d 579, 585-86 (7th Cir. 2006), for example, the defendant Health Care

Unit Administrator, also a registered nurse, was entitled to summary judgment where she had

addressed the need for mobility accommodations for the plaintiff, an amputee, by reviewing the

plaintiff’s medical records and issuing a recommendation to ameliorate the plaintiff’s mobility




                                                29
                       3:17-cv-03112-SEM-TSH # 117               Page 34 of 46




challenges in the prison showers. The Seventh Circuit affirmed summary judgment, holding that

these actions “[did] not constitute deliberate indifference.” Id. at 586. Here, by contrast, Mincy did

not review Mr. Dean’s medical records and, despite her role as liaison between IDOC and Wexford

personnel, took no action to ensure that he received appropriate, timely diagnostic and surgical

measures for his kidney cancer. Likewise, Mincy’s inaction in the face of Mr. Dean’s serious

medical need compares unfavorably with the actions of the non-treating health care administrator

defendant in Johnson v. Doughty, 433 F.3d 1001, 1016 (7th Cir. 2006), who “took [the plaintiff’s

inguinal hernia] seriously, investigated the situation, referred [the plaintiff] to a doctor,” and only

then “reasonably relied on the doctors’ professional opinions.” And the Doughty defendant was

found not liable at a bench trial after denial of a motion for summary judgment. Id. at 1014-15.

        Moreover, controlling Seventh Circuit precedent provides that a corrections official can

face liability for deliberate indifference to an inmate’s serious medical need even where the

corrections official has no direct role in medical treatment. See, e.g., Reed, 178 F.3d at 854-56

(reversing summary judgment to non-medical prison official aware of plaintiff’s serious medical

condition and deprivation through letters and grievances); Hudson v. McHugh, 148 F.3d 859, 863-

64 (7th Cir. 1998) (reversing dismissal as to non-medical jail intake officers who did not take

action to ensure epileptic plaintiff received anti-seizure drugs). A fortiori, Mincy’s training as a

nurse, her responsibilities in Taylorville’s medical quality improvement meetings, and her role as

a “liaison” between IDOC personnel and Wexford’s medical personnel raise factual issues as to

her inaction and her subjective state of mind that, if true, would establish her liability for deliberate

indifference, making summary judgment on the basis of qualified immunity inappropriate. See

Petties, 836 F.3d at 733-34.




                                                   30
                       3:17-cv-03112-SEM-TSH # 117             Page 35 of 46




    II.   Monell Liability for Wexford (Count V)

          Wexford moves to dismiss Count V for its direct liability under Section 1983 and Monell

v. Department of Social Services, 436 U.S. 658 (1978). Under Monell, an entity like a municipality

or a private-sector defendant standing in the shoes of the State, like Wexford, can be sued as a

“person” under Section 1983. Id. at 690. But Monell foreclosed the possibility of the entity’s

vicarious liability for the constitutional torts of its employees, id. at 663 n.7, and the Seventh

Circuit has extended Monell to prevent vicarious liability theories from proceeding against private-

sector state actors as well. 6 Iskander, 690 F.2d at 128; but see Shields, 746 F.3d at 791-95 (calling

into question the flawed legal and public policy reasoning underpinning Iskander). Instead, a

Monell claim requires that a plaintiff plead and eventually prove that a Section 1983 defendant’s

own policy or custom directly caused a violation of the plaintiff’s rights. See, e.g., McCormick v.

City of Chicago, 230 F.3d 319, 324 (7th Cir. 2000). A plaintiff may present evidence either that a

policy, custom, or practice of deliberate indifference to medical needs caused injury, or else

evidence of a series of bad acts that together raise the inference that such a policy exists. Shields,

746 F.3d at 796 (citing Woodward v. Corr. Med. Servs. of Ill., Inc., 368 F.3d 917, 927 (7th Cir.

2004)).

          Wexford contends that Mr. Dean’s § 1983 claims against Wexford fail for insufficient

evidence on each element of Monell liability. (Wexford MSJ at 38.) Wexford is wrong. As an

initial matter, Wexford asserts that Mr. Dean’s claim against Wexford is insufficient due to the

“lack of unconstitutional care to Mr. Dean over the period alleged.” (Wexford MSJ at 38.) But as

Mr. Dean has shown, there are genuine and material factual disputes over the delay in the diagnosis


6
  In Count VI, Mr. Dean brought a claim for Wexford’s respondeat superior liability under Section
1983, on the basis of a good-faith argument that the Seventh Circuit’s Iskander precedent should
be overruled. This claim has been dismissed in this Court and repleaded for purposes of preserving
the issue for appeal.


                                                 31
                     3:17-cv-03112-SEM-TSH # 117              Page 36 of 46




of Mr. Dean’s cancer, treating Mr. Dean’s cancer with surgery, and treating Mr. Dean’s cancer

with medications.

       Wexford then asserts that Mr. Dean has “no evidence to support allegedly unconstitutional

policies in the form of a widespread practice that applied to individuals other than him.” (Wexford

MSJ at 39.) This ignores Mr. Dean’s interrogatory responses, which point out that every single

one of Wexford’s unconstitutional policies was an express policy in addition to a widespread

practice. (Wexford MSJ at 39; Wexford MSJ Ex. M, Dean’s Interrogatory Responses No. 11.)

Wexford itself acknowledged these interrogatory responses by printing an excerpt in its summary

judgment motion. (Wexford MSJ at 39.) Wexford’s motion fails to argue that Mr. Dean cannot

produce evidence of an express policy for each unconstitutional policy and thus Wexford’s motion

has waived a challenge to Mr. Dean’s ability to show express policies. Anderson v. Gulf Stream

Coach, Inc., 712 F.2d 1171, 1182 (7th Cir. 2011) (defendant waived argument by failing to raise

it in summary judgment motion). Because summary judgment is properly denied unless Wexford

can demonstrate that it is undisputed that it had no express policies of the type Mr. Dean alleges,

this is grounds enough to deny summary judgment.

       In addition, the existence of policies in the form of widespread, unconstitutional practices

is subject to genuine and material factual disputes. There is a factual dispute over whether Wexford

has a widespread practice of responding in a deliberate indifferent fashion to gross hematuria for

patients over 50. Wexford maintains that Mr. Dean has “no evidence” of this policy. But that

ignores evidence that Wexford and its employees know gross hematuria for a patient over 50 is a

blinking red light for cancer, (AUMF 53, 67, 96-98, 140), yet Wexford’s “typical” response to

hematuria in a patient over 50 is to attempt diagnosis with a series of tests that do not reliably

detect cancer, (AUMF 10 14, 17, 21). This court need not accept Wexford’s invitation (at 39) to




                                                32
                     3:17-cv-03112-SEM-TSH # 117              Page 37 of 46




rule on whether one incident or three incidents or more incidents constitutes a widespread practice

under Monell because this case is an example of Wexford’s typical response to hematuria—i.e., it

likely implicates hundreds of cases. Wexford further argues that “[n]o basis exists” to support that

Mr. Dean’s hematuria was “ignored” based on “his extensive clinical workup.” (Wexford MSJ at

39.) But as shown, the evidence of an “extensive clinical workup” is lacking. Indeed, to the extent

that “workup” was anything more than the provision of an ultrasound, it came months too late.

(See DMF 97.)

       There is a genuine factual dispute over whether Wexford’s use of its collegial review policy

is unconstitutional as applied. There is evidence that collegial review serves no real medical

purpose and that stated medical purpose (allowing “doctor-to-doctor” discussion of care) provides

pretext because “most cases” at collegial review are not discussed at all. (AUMF 99-100.) Instead,

collegial review’s primary function is “cost containment,” and its primary purpose is to increase

Wexford’s bottom-line by limiting the amount of off-site care Wexford has to pay for. (AUMF

101-02.)

               it means that patients typically have to wait some period of time of up to a week

before they can even begin an attempt to access any off-site care, (AUMF 103). This delay serves

no medical purpose, only a Wexford business purpose, and thus is deliberately indifferent.

       Contrary to Wexford’s protestations, there is evidence that Wexford’s failure to timely hold

and schedule collegial reviews is a widespread practice that affected Mr. Dean.

                                                                                                Mr.

Dean waited 12 days for one collegial review and 20 days for another, (AUMF 29-30). Wexford

is aware that failing to timely hold and schedule collegial reviews is a widespread problem.

                                                                                               This




                                                33
                      3:17-cv-03112-SEM-TSH # 117              Page 38 of 46




policy shortcoming was criticized in a report authored by a court-appointed expert in class-action

litigation against IDOC alleging widespread medical care failures. (AUMF 115.7) The report

specifically criticized “breakdowns” and “delays” in “almost every area” of the off-site scheduling

and collegial review process. (AUMF 116.) In response, the report specifically recommended that

Wexford hold collegial reviews at least once a week. (AUMF 117.) The conclusions in this report

are well-known and widely discussed within Wexford. (AUMF 118-19.) After the report was

released,                                                                          (AUMF 114.) But

Wexford does nothing to enforce or track compliance with this policy. (AUMF 106-07.) It was

thus little more than a paper policy, whereas the widespread practice of failing to timely hold

collegial reviews—of which Wexford was well-aware thanks to the report—continued. See

Daskalea v. District of Columbia, 227 F.3d 433, 442-443 (D.C. Cir. 2000) (Garland, J.) (“[A]

‘paper’ policy cannot insulate a municipality from liability where there is evidence, as there was

here, that the municipality was deliberately indifferent to the policy’s violation.”).

       Similarly, there is evidence sufficient to create a material factual dispute that Wexford

maintains a widespread policy of failing to refer patients to off-site care or timely scheduling off-

site appointments or procedures that affected Mr. Dean. After initially presenting with hematuria

at Taylorville’s sick call on December 23, 2015, (Wexford UMF 12), Mr. Dean waited over 40

days to receive an ultrasound, (Wexford UMF 53). Mr. Dean then waited over a month after the

ultrasound to see a urologist, over a month after the urologist appointment to receive a CT scan,



7
  This Court should accept the report referred to here, the Shansky report, for the truth of the
matters asserted because it is contains “factual findings from a legally-authorized investigation,”
Fed. R. Evid. 803(8)(A)(iii), which includes evaluative reports containing opinions and
conclusions, Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 170 (1988). Court-appointed experts
are conducting “legally-authorized investigations” within the meaning of the rule. Am. Pegasus
SPC v. Clear Skies Holding Co., 1:13-CV-03035-ELR, 2015 WL 10891937, at *8 (N.D. Ga. Sept.
22, 2015).


                                                 34
                      3:17-cv-03112-SEM-TSH # 117             Page 39 of 46




and then almost three months to receive surgery for his cancer. (Wexford UMF 87, 96, 135.)

Wexford maintains a widespread practice of “breakdowns” and “delays” in “almost every area” of

the off-site scheduling and collegial review process, a fact widely known within Wexford. (AUMF

116.)

        There is also evidence sufficient to create a material factual dispute of whether Wexford

maintained a widespread practice of diffusing responsibility for inmate medical care so widely that

no person truly has responsibility for actually seeing that a patient is cared for. See Shields, 746

F.3d at 795. Wexford and IDOC do not employ anyone to act as a “case manager,” ensuring that

patients receive the timely and appropriate care they require. (AUMF 122.) Instead, Dr. Nawoor

is the “primary care” physician who is expected to advocate for patients, but he feels his hands are

often tied in this role. (AUMF 55-56.) Nurse Galvin, who is both the supervisor of the Medical

Records Director and a registered nurse, refuses to do scheduling (the Medical Records Director’s

primary job) or nursing. (AUMF 76.)

        Finally, sufficient disputes of material fact also exist to permit a jury to conclude that a

series of bad acts directed at Mr. Dean, and resulting in his inadequate diagnostic, surgical, and

medical care fairly raise the inference that a policy of deliberate indifference exists. Far from a

one-off misjudgment or a handful of isolated oversights, the story of Mr. Dean’s kidney cancer

shows Wexford Defendants’ repeated and continual failures to address his medical needs despite

their avowed knowledge of his potential condition and the risks that condition occasioned for his

health, well-being, and quality of life.

        All individual Defendants deny they were responsible. In sum, there are material factual

disputes that Wexford maintains unconstitutional policies that injured Mr. Dean and summary

judgment is inappropriate on Mr. Dean’s § 1983 Monell claim against Wexford.




                                                35
                     3:17-cv-03112-SEM-TSH # 117              Page 40 of 46




III.   Medical Malpractice

       Some of the Wexford Defendants have also moved for summary judgment as to claims of

medical malpractice under Illinois law. Specifically, Wexford Defendants seek summary judgment

on Count VIII against Dr. Einwohner, Count IX against Galvin, and a portion of Count X against

Wexford for its vicarious liability based on the negligence of Dr. Einwohner and Galvin. 8 But

genuine disputes of material fact preclude summary judgment on these claims.

       A. Applicable case law

       To prevail on a claim of medical malpractice under Illinois law, a plaintiff must prove

(1) the applicable standard of care; (2) that the defendant breached that standard of care; and

(3) that the breach was a proximate cause of the plaintiff’s injury. Chambers v. Ingram, 858 F.2d

351, 355 (7th Cir. 1988) (citing Purtill v. Hess, 489 N.E.2d 867, 872 (1986)). Proof of these

elements can be made by expert testimony; it can also be made by reference to learned treatises.

See, e.g., Ramos v. Pyati, 534 N.E.2d 472, 475 (Ill. App. Ct. 1989); see also Fed. R. Evid. 803(18).

For expert testimony to be competent to establish the standard of care, the expert witness must be

“a licensed member of the school of medicine about which [the expert] proposes to express an

opinion” and “familiar with the methods, procedures, and treatments ordinarily observed by other

physicians, in either the defendant physician’s community or a similar community.” Purtill, 489



8
   In its Section D, pertaining to Illinois law of medical malpractice, Wexford Defendants’ Motion
for Summary Judgment includes the statement: “For this Motion, Defendants address Count X as
it relates to Dr. Nawoor.” (Wexford MSJ, Dkt. 100 at 41.) But this statement appears to be in error,
as Section D concludes that Wexford should be granted summary judgment “to the extent Count
X is based on either Dr. Einwohner’s or . . . Galvin’s actions,” and does not otherwise analyze Dr.
Nawoor’s conduct with respect to medical malpractice. Mr. Dean takes this to mean that Wexford
Defendants do not move for summary judgment as to the entirety of Count X; in any event,
summary judgment on Count X should be denied as to all defendants for the reasons stated
elsewhere, and should be denied as to Dr. Nawoor because “[p]erfunctory and undeveloped
arguments may be deemed waived and do not warrant consideration on the merits by the Court.”
Radke’s Inc. v. Bastian, No. 09-01258, 2011 WL 811377, at *1 (C.D. Ill. Mar. 2, 2011).


                                                36
                      3:17-cv-03112-SEM-TSH # 117             Page 41 of 46




N.E.2d at 872-73. Once these qualifications have been established, “it lies within the sound

discretion of the trial court to determine if the witness is qualified and competent to state his

opinion as an expert regarding the standard of care.” Id. at 873.

       B. Dr. Einwohner (Count VIII)

       Summary judgment is inappropriate as to Count VIII for medical malpractice against Dr.

Einwohner because genuine disputes of material fact exist as to her breach of the standard of care

that applied to her as a teleclinic nephrologist. Wexford Defendants contend that Mr. Dean’s

expert, Dr. Barnett, is not competent to provide expert testimony as to Dr. Einwohner’s negligence

because Dr. Barnett has “never worked as a nephrologist,” (Wexford MSJ at 42), but this is not

the legal standard. On the contrary, Dr. Barnett and Dr. Einwohner are “licensed members of the

[same] school of medicine,” Purtill, 489 N.E.2d at 872-73—it is undisputed they are both medical

doctors. Cf. 31 A.L.R.3d 1163, “Competency of general practitioner to testify as expert witness in

action against specialist for medical malpractice” (1970) (“[A] general practitioner will not be held

incompetent to testify in an action against a medical specialist solely on the ground that he is not

also a specialist in that field[.]”). In their medical training, both Dr. Barnett and Dr. Einwohner

completed internships in medicine. (AUMF 141.) And both Dr. Barnett and Dr. Einwohner have

practiced medicine in the correctional context. (AUMF 141.)

       Moreover, Wexford defendants do not (and cannot) contend that Dr. Barnett lacks

sufficient expertise, after 12 years of providing or superintending corrections healthcare, to opine

on Dr. Einwohner’s adherence either to the general standard of care when an inmate–patient

presents with symptoms outside the corrections physician’s own medical sub-specialty, or to

Wexford’s own guidelines for the work-up and treatment of Mr. Dean’s initial symptoms of gross

hematuria. Wexford Defendants and Dr. Barnett agree—as do urologists Dr. Dhar and Dr.

Metwalli—that the standard of care applicable to all practitioners, whether in primary care,


                                                 37
                      3:17-cv-03112-SEM-TSH # 117              Page 42 of 46




nephrology, or any other sub-specialty, is a referral to a urologist for imaging and a cystoscopy—

a standard of care that either a family medicine specialist like Dr. Barnett or a nephrologist like

Dr. Einwohner could meet, and a standard of care on which Dr. Barnett is qualified to opine in the

evaluation of specialists employed within the corrections healthcare context. (AUMF 10.)

Whether Dr. Einwohner met this standard of care through her emails requesting collegial review

meetings that she did not attend or her suggestion of referrals or testing that she did not order is a

matter committed to the jury. Petties, 836 F.3d at 731. Summary judgment should be denied as

to Count VIII.9

       C. Kathy Galvin (Count IX)

       Likewise, summary judgment is inappropriate as to Count IX for medical malpractice

against Galvin. Wexford Defendants give short shrift to Dr. Barnett’s qualifications to offer his

opinion as to the standard of care applicable to nurses in the correctional context: in addition to his

12 years working with and supervising nurses in the California correctional healthcare setting, Dr.

Barnett also wrote a book review of the textbook Essentials of Correctional Nursing (Lorry

Schoenly & Catherine M. Knox, eds. 2013) for the Journal of Correctional Health Care, the sole

peer-reviewed medical journal focused on health care practices in jails and prisons. Furthermore,

the textbook Essentials of Correctional Nursing was itself named by Mincy as a textbook known

to nurses in the correctional setting, and the textbook itself reprints an American Nurses

Association standard calling for a nurse’s “advocacy in the care of individuals, families,

communities, and the populations.” Id. at 76. Furthermore, because “detainees and inmates in a

correctional setting are totally dependent upon the facility’s health professionals for their medical




9
 Wexford Defendants appear not to contest the existence of genuine issues of material fact as to
whether Dr. Einwohner’s negligence caused Mr. Dean injuries.


                                                  38
                      3:17-cv-03112-SEM-TSH # 117              Page 43 of 46




care[,] [t]hus, the responsibility of the nurses for assisting the incarcerated with their health care

problems is increased.” Id.

       Mr. Dean has presented ample competent evidence from Dr. Barnett and Essentials of

Correctional Nursing, a learned treatise, see Fed. R. Evid. 803(18), on the standard of care

applicable to nurses in the corrections context, including Galvin. For the reasons stated above,

genuine disputes of material fact persist as to whether Galvin failed to meet this standard of care

causing Mr. Dean damages. Summary judgment should be denied as to Count IX.

       D. Wexford’s respondeat superior liability (Count X)

       Wexford moves for summary judgment on Count X for Wexford’s respondeat superior

liability for Dr. Einwohner’s and Galvin’s medical malpractice solely on the basis of the same

contentions as to the purportedly undisputed material facts pertaining to Dr. Einwohner’s and

Galvin’s individual conduct. (Wexford MSJ at 41-43.) Wexford concedes, therefore, that Dr.

Einwohner and Galvin were at all relevant times Wexford’s employees or agents acting within the

scope of their employment or actual or apparent agency, subjecting Wexford to vicarious liability

for Dr. Einwohner’s or Galvin’s legally actionable conduct under Illinois law. Bagent v. Blessing

Care Corp., 224 Ill. 2d 154, 163–64 (2007). Accordingly, as discussed above, genuine disputes of

material fact as to Dr. Einwohner’s and Galvin’s breaches of their respective duties of care to Mr.

Dean preclude summary judgment on the respondeat superior claim against Wexford in Count X

for the same reasons summary judgment must be denied Dr. Einwohner on Count VIII or Galvin

on Count IX.

       E. Wexford’s institutional negligence (Count XI)

       Wexford moves for summary judgment on Count XI for institutional negligence based on

“its arguments as to the Monell claim” articulated in Count V. (Wexford MSJ at 43.) But

institutional negligence and Monell claims are entirely separate causes of action. As discussed


                                                 39
                      3:17-cv-03112-SEM-TSH # 117             Page 44 of 46




above, a Monell claim requires that a plaintiff plead and eventually prove that a Section 1983

defendant’s own policy or custom directly caused a violation of the plaintiff’s rights. See, e.g.,

McCormick, 230 F.3d at 324. Institutional negligence, by contrast, is a state law claim sounding

in negligence, requiring a plaintiff to plead and eventually prove the existence of a duty of care on

the part of the institutional defendant, the institutional defendant’s breach of that duty, and

damages. See, e.g., Jones v. Chicago HMO Ltd. of Illinois, 730 N.E.2d 1119, 1128-29 (Ill. 2000).

As Wexford is quick to point out, controlling case law dictates that evidence establishing medical

negligence alone is insufficient to impose deliberate indifference liability under Monell. See, e.g.,

Roe, 631 F.3d at 856-57. But logically, it does not follow that an argument of no liability under

Monell necessarily entails no evidence of negligence. On the contrary, circumstances involving

institutional deliberate indifference are merely a subset of circumstances of institutional

negligence; where an institutional defendant has promulgated policies or practices that recklessly

disregard known or obvious risks to prisoners’ serious medical conditions, such policies also by

necessity fall short of the applicable professional standard of care. Cf. Burks v. Raemisch, 555 F.3d

592, 594 (7th Cir. 2009) (“Doing nothing could be simple negligence, but it also does not stretch

the imagination to see that it might also amount to deliberate indifference.”); Williams v. Erickson,

962 F. Supp. 2d 1038, 1044 (N.D. Ill. 2013) (denying motion to dismiss claim for institutional

negligence under Illinois state law, on basis of defendant’s contention that claim was attempt to

replead a dismissed Section 1983 claim).

       At minimum, Mr. Dean has shown that genuine disputes of material fact exist as to whether

Wexford’s policies and practices themselves evinced deliberate indifference to his serious medical

needs—a set of factual circumstances still more serious than the breach of the standard of care

Wexford owed to him to promulgate policies and promote customs that would lead to the timely




                                                 40
                     3:17-cv-03112-SEM-TSH # 117           Page 45 of 46




diagnosis and treatment of the cause of his gross hematuria and his kidney cancer. For its part,

Wexford does not address the differences between Monell liability and institutional negligence,

(see Wexford MSJ at 43), bordering on waiver. Radke’s Inc., 2011 WL 811377, at *1 (“Perfunctory

and undeveloped arguments may be deemed waived and do not warrant consideration on the merits

by the Court.”). The Court should deny summary judgment on Count XI.

                                       CONCLUSION

       For the foregoing reasons, this Court should deny Defendants’ Motions for Summary

Judgment (Dkts. 100 & 101).



Dated: November 8, 2019                         Respectfully Submitted,

                                                    /s/ Craig C. Martin
                                                Craig C. Martin
                                                Joel T. Pelz
                                                William M. Strom
                                                Nathaniel K.S. Wackman
                                                Chloe E. Holt
                                                JENNER & BLOCK LLP
                                                353 N. Clark St.
                                                Chicago, IL 60654
                                                (312) 222-9350
                                                cmartin@jenner.com
                                                jpelz@jenner.com
                                                wstrom@jenner.com
                                                nwackman@jenner.com
                                                cholt@jenner.com


                                                Attorneys for William Kent Dean




                                              41
                     3:17-cv-03112-SEM-TSH # 117           Page 46 of 46




                                  CERTIFICATE OF SERVICE

       I, Nathaniel K.S. Wackman, hereby certify that I served a copy of Plaintiff’s Response

Memorandum in Opposition to Defendants’ Motions for Summary Judgment to counsel of

record listed below for the Defendants via electronic mail on November 8, 2019:

Joseph Rupcich
Cassiday Schade LLP
111 North 6th Street, Suite 200
Springfield, IL 62701
jrupich@cassiday.com


Jeremy Tyrrell
Office of the Illinois Attorney General
500 South Second Street
Springfield, IL 62706
jtyrrell@atg.state.il.ius




                                                  /s/ Nathaniel K.S. Wackman
                                               Nathaniel K.S. Wackman
                                               JENNER & BLOCK LLP
                                               353 N. Clark St.
                                               Chicago, IL 60654
                                               (312) 222-9350
                                               nwackman@jenner.com

                                               Attorney for William Kent Dean
